 LUMBER FABRICATORS, INC.187Petitioner, work on or in close connection with the several testing,conveyor lines, or "back end" operations, which constitute a substan-tial part of the Employer's production assembly line procedure. Thefunction performed by the troubleshooters is patently an essentialand integral part of that procedure.The functions of the other cate-gories sought consist essentially of the provision and maintenance ofthe testing line equipment.Upon the entire record, we find that thecategories here sought to be represented as a separate group are essen-tially no more than highly skilled production and maintenance em-ployees, and as such are not entitled to severance from the existingproduction and maintenance units.9Therefore we shall dismiss thepetition.[The Board dismissed the petition.]MEMBERSMURDOCK and RODGERS took no part in the considerationof the above Decision and Order.9Cf.Heintz ManufacturingCo.,100 NLRB 1521 at1526;American Potash&ChemicalCorporation,107 NLRB 1418.LUMBER FABRICATORS,INC.andUNITED ELECTRICAL, RADIO ANDMACHINE WORKERS OF AMERICA (UE), PETITIONER.CaseNo.9-RC-9,088.September 30,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Orville E. Andrews, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) andSection 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of all production and maintenance em-ployees at the Employer's Clarksville, Ohio, plant.The Employerand the Intervenor contend as to scope, that only a multiplant unit,including the employees of the Employer's main plant at Fort Payne,Alabama, is appropriate.1 United Brotherhoodof Carpenters&Joiners ofAmerica, AFL,was permitted to inter-vene at thehearing on the basis of a sufficient showing of interest.110 NLRB No. 21. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe two plants, which manufacture related products, are approxi-mately 450 miles apart, but have only 1 payroll department and 1 engi-neering department, both of which are located at the Fort Payne plant.The labor relations for both plants are handled by the same official.They also have a common vice president and production manager.The Clarksville plant, however, has a separate plant superintendentwho has the power to hire and discharge employees.The employeesof the Fort Payne plant are currently represented by the Intervenor,whereas the employees of the Clarksville plant have not been previous-ly represented.A few employees have been transferred from the FortPayne plant to the Clarksville plant for the purpose of training em-ployees at the latter plant.There has generally been no interchangebetween the personnel of the two plants below the supervisory level.'In view of the geographical separation of the two plants, the lack ofa substantial interchange of employees between them, the separate im-mediate supervision of the employees of the Clarksville plant, and theabsence of any bargaining history for the employees of that plant, webelieve that the production and maintenance employees of the Clarks-ville plant may constitute a separate appropriate unit.'On the otherhand, the record also contains sufficient evidence, such as the cen-tralized control of labor relations and the integrated operations tojustify the inclusion of the Clarksville plant employees in a single unitwith the Fort Payne plant employees.Accordingly, we shall make nofinal unit determination at this time, but shall first ascertain the desiresof these employees as expressed in the election hereinafter directed.As to composition, the Employer and the Intervenor would includein any unit found appropriate the layout man, checker, inside panelleader, outside panel leader, saw leader, and yard leader, whereas thePetitioner would exclude them as supervisors.The layout man laysout panels on a long table and marks them for studs or window open-ingsfrom a code sheet supplied by the engineering department at theFort Payne plant.He does not have any employees working underhim.We find that he is not a supervisor and shall include him in theunit.The checker checks off finished material to be shipped froma packing list and directs four men in loading the trucks.As the rec-ord does not contain sufficient facts for us to determine whether or notthe checker is a supervisor, we shall permit him to vote subject to chal-lenge.The inside panel leader, outside panel leader, saw leader, andyard leader have approximately 5, 10, 12, and 7 men, respectively,working under them. These four leaders cannot hire, lay off, or dis-charge employees but can effectively recommend such action.We9 Bonded Freightways,Inc.,103 NLRB 407 at409 ;Delta Tank Manufacturing Company,Incorporated,100 NLRB 364. TENNESSEE EGG COMPANY189find that the four leaders are supervisors as defined in the Act andshall exclude them from the unit.We shall direct an election in the voting group composed of the pro-duction and maintenance employees at the Employer's Clarksville,Ohio, plant, including the layout man, and checker 3 but excludingthe inside panel leader, outside panel leader, saw leader, yard leader,office clerical employees, guards, professional employees, and super-visors as defined in the Act.If a majority of these employees vote for the Petitioner, they will betaken to have indicated their desire to constitute a separate appropriateunit, and the Regional Director conducting the election directed here-in is instructed to issue a certification of representatives to the Peti-tioner for that unit which the Board, under such circumstances, findsappropriate for purposes of collective bargaining. In the event themajority vote for the Intervenor, they will be taken to have indicatedtheir desire to become part of the existing unit composed of employeesat the Fort Payne, Alabama, plant, now represented by the Intervenor,and the Regional Director will certify the results of the election.[Text of Direction of Election omitted from publication.]3This individual is included solely for the purpose of permitting him to vote subject tochallenge and his inclusion in the voting group is not to be taken as a final determinationof his unit placement.TENNESSEEEGG COMPANYandTRUCKDRIVERS,& HELPERS LOCALUNION No. 728 INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN & HELPERS of AMERICA, AFL, PETITIONER.Case No. 10-RC-2720.September 30, 1954Decision and Direction of ElectionUpon a petition duly filed, under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Philip B. Cordes,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.',The Employer is engaged in processing and distributing poultry and eggs. It alsodistributes butter and margarine.It has its main plant at Chattanooga,Tennessee, and abranch plant at Atlanta,Georgia,which is alone involved in this proceeding.During thepast year the Atlanta plant shipped out-of-State goods valued in excess of .$50;000.Theparties stipulate and we find that the Employer is engaged in commerceand that it willeffectuate the policies of Act to assert jurisdiction herein.110 NLRB No. 19.